 Case 2:21-cv-10954-MCA-JBC Document 1 Filed 05/07/21 Page 1 of 8 PageID: 1




Ryan L. Gentile, Esq.
Law Offices of Gus Michael Farinella, PC
110 Jericho Turnpike - Suite 100
Floral Park, NY 11001
Tel: 201-873-7675
Attorney for Plaintiff, Fenton Williams

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
------------------------------------------------------X
Fenton Williams

                          Plaintiff,
                                                              COMPLAINT AND DEMAND FOR
        v.                                                    JURY TRIAL

Radius Global Solutions LLC

                           Defendant.
------------------------------------------------------X

        Plaintiff, by and through his counsel, Ryan Gentile, Esq., as and for his complaint against

the Defendant, alleges as follows:

                                             INTRODUCTION

    1. Plaintiff brings this action to secure redress for the unlawful debt collection practices

        utilized by Radius Global Solutions LLC (“Radius” or “Defendant”) in connection with

        their attempts to collect an alleged debt from the Plaintiff.

    2. Plaintiff alleges that Defendant’s collection practices violated the Fair Debt Collection Practices

        Act, 15 U.S.C. § 1692 et seq. (“FDCPA”)

    3. The FDCPA broadly prohibits conduct which harasses, oppresses or abuses any debtor; any

        false, deceptive or misleading statements in connection with the collection of a debt; unfair or

        unconscionable collection methods; and requires certain disclosures. See generally 15 U.S.C. §§

        1692d, 1692e, 1692f and 1692g.




                                                          1
Case 2:21-cv-10954-MCA-JBC Document 1 Filed 05/07/21 Page 2 of 8 PageID: 2




 4. The FDCPA is generally characterized as a “strict liability” statute because “it imposes

    liability without proof of an intentional violation.” Glover v. FDIC, 698 F.3d 139 (3d.

    Cir. 2012) (citing Allen ex rel. Martin v. LaSalle Bank, N.A., 629 F.3d 364, 368 & n. 7

    (3d Cir. 2011).

                              JURISDICTION AND VENUE

 5. This Court has jurisdiction over Plaintiff’s FDCPA claim pursuant to 15 U.S.C. §

    1692k(d) and 28 U.S.C. § 1331.

 6. Venue and personal jurisdiction in this District are proper because:

        a. The acts giving rise to this lawsuit occurred within this District; and

        b. Defendant does business within this District.



                                             PARTIES

 7. Plaintiff, Fenton Williams, is an individual natural person who at all relevant times

    resided in the City of Hillside, County of Union, State of New Jersey.

 8. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).

 9. Radius Global Solutions, LLC is a limited liability corporation with its principal place of

    business located at 7831 Glenroy Road Suite 250-A Minneapolis, MN 55439.

 10. The principal purpose of Radius is the collection of debts using the mail and telephone.

 11. Radius regularly collects or attempts to collect, directly or indirectly, debts owed or due

    or asserted to be owed or due another.

 12. Radius is registered as a debt collector with the state of New Jersey.

 13. Radius is licensed as a debt collector with the state of New Jersey.

 14. Radius is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).



                                               2
Case 2:21-cv-10954-MCA-JBC Document 1 Filed 05/07/21 Page 3 of 8 PageID: 3




                                       FACTS

 15. Sometime around October 29, 2019, Plaintiff allegedly incurred a debt to Newark Beth Israel

    Emergency Medical Association, LLC. (“Newark Beth Israel”) related to medical services

    rendered to his son for which the Plaintiff was allegedly financially liable for (the “Debt”).

 16. The alleged Debt arose out of transactions in which the money, property, insurance or services

    that were the subject of the transactions were primarily for personal, family or household

    purposes, namely fees alleged to have emanating from personal medical services rendered to the

    Plaintiff’s child for which the Plaintiff was allegedly financially liable for.

 17. The medical services redarned by Newark Beth Israel were not used for business purposes.

 18. Plaintiff’s alleged Debt to Newark Beth Israel is a “debt” as defined by 15 U.S.C. §

    1692a(5).

 19. Plaintiff disputes the Debt and denies owing any monies to Newark Beth Israel.

 20. At a time known only to Defendant, Plaintiff’s Debt was referred to Radius by Newark Beth

    Israel for collection.

 21. Radius was never transferred, sold, or assigned any legal interest or rights with regard to

    the Debt.

 22. Radius is not the owner of the Debt or the Plaintiff’s creditor, but rather is merely a third-

    party debt collector with no legal interest or right in the Debt.

 23. Radius contends that the Debt is in default.

 24. Radius contends that the Debt is past-due.

 25. The Debt was in default at the time it was referred to Radius for collection.

 26. The Debt was past-due at the time it was referred to Radius for collection.

 27. At all times relevant hereto, Defendant acted in an attempt to collect the Debt.



                                               3
Case 2:21-cv-10954-MCA-JBC Document 1 Filed 05/07/21 Page 4 of 8 PageID: 4




 28. On or about July 28, 2020, Radius mailed or caused to be mailed a letter to Plaintiff (the

    “Letter”). (Annexed and attached hereto as Exhibit A is a true copy of the Letter dated

    July 28, 2020 sent by Radius to Plaintiff, except the undersigned counsel has in

    accordance with Fed. R. Civ. P. 5.2 redacted the financial account numbers and

    Plaintiff’s street address in order to protect their privacy)

 29. Rather than prepare and mail the Letter on its own, Radius sent information to a

    commercial mail house (“Mail House”).

 30. Radius disclosed to the Mail House:

        a. Plaintiff’s status as a debtor;

        b. That Plaintiff supposedly owed $731 to Newark Beth Israel;

        c. The fact that the Debt concerned Plaintiff’s son’s medical treatment;

        d. Mr. William’s son’s name; and

        e. Other highly personal pieces of information.

 31. The Mail House then populated some or all this information into a pre-written template,

    printed, and mailed the Letter to Plaintiff’s residence in New Jersey.

 32. The term “Communication” is defined in the FDCPA at §1692a(3), as “the conveying of

    information regarding a debt directly or indirectly to any person through any medium,”

    which includes sending an electronic file containing information about Plaintiff’s alleged

    Debt to the Mail House.

 33. Radius’s communication to the Mail House was in connection with the collection of the

    Debt because it involved disclosure of the Debt and other private information to a third-

    party with instructions to produce the Letter and mail it to Plaintiff with the objective that

    the Letter would motivate him to pay some or all the alleged Debt.



                                               4
Case 2:21-cv-10954-MCA-JBC Document 1 Filed 05/07/21 Page 5 of 8 PageID: 5




 34. The Mail House is a distinct entity not owned by Radius.

 35. The Mail House is not a consumer reporting agency as referenced in 15 U.S.C. §

    1692c(b).

 36. The Mail House is not an attorney as referenced in 15 U.S.C. § 1692c(b).

 37. Plaintiff never consented to having his personal and confidential information, concerning

    the Debt or otherwise, shared with any Mail House or other third party not listed in 15

    U.S.C. § 1692c(b).

 38. Radius devised their strategy of communicating to a third-party Mail House so that it

    could churn out more collection letters than if it kept all the work “in house”.

 39. This strategy allowed Radius to generate more profit and gain an advantage over

    competitors.

 40. In reckless pursuit of these business advantages, Radius disregarded the known, negative

    effects that disclosing sensitive medical information regarding the Plaintiff’s son, and the

    Plaintiff’s alleged liability to pay a medical debt regarding medical services rendered to

    his son, to an unauthorized third party would have on the Plaintiff.

 41. The Defendant’s unauthorized and prohibited communications caused Plaintiff emotional

    distress since he and his son’s confidential, legally protected medical and personal

    information were unlawfully disseminated to third parties.


                                 CLAIMS FOR RELIEF

                                         COUNT I

      VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

 42. Plaintiff incorporates by reference all the above paragraphs as though fully stated herein.




                                              5
Case 2:21-cv-10954-MCA-JBC Document 1 Filed 05/07/21 Page 6 of 8 PageID: 6




 43. The conduct of the Defendant in this case violates 15 U.S.C. §§ 1692, 1692c(b), and

    1692f.

 44. 15 U.S.C. § 1692c(b) states that:

    “Except as provided in section 1692b of this title, without the prior consent of the
    consumer given directly to the debt collector, or the express permission of a court of
    competent jurisdiction, or as reasonably necessary to effectuate a post judgment judicial
    remedy, a debt collector may not communicate, in connection with the collection of any
    debt, with any person other than the consumer, his attorney, a consumer reporting agency
    if otherwise permitted by law, the creditor, the attorney of the creditor, or the attorney of
    the debt collector.” (emphasis added).

 45. 15 U.S.C. § 1692f states that:

             A debt collector may not use unfair or unconscionable means to collect or attempt
             to collect any debt

 46. Radius violated 15 U.S.C. § 1692c(b) because it disclosed information about Plaintiff’s

    alleged Debt to the Mail House, and the employees of that Mail House, in connection

    with the collection of the Debt, and did so without Plaintiff’s consent or any other legally

    permissible purpose. See Hunstein v. Preferred Collection & Mgmt. Servs., 2021 WL

    1556069 (11th Cir. April 21, 2021)

 47. The Mail House used by Radius as part of its debt collection effort against Plaintiff does

    not fall within any of the exempted categories listed within 15 U.S.C. § 1692c(b).

 48. Due to Radius’s communication to the Mail House, information about Plaintiff, including

    his name, his son’s name, medical issues, treatment dates, and the amount he supposedly

    owes as a result, are all within possession of a third party not expressly listed within 15

    U.S.C. § 1692c(b)’s exemptions.

 49. If a debt collector “conveys information regarding the debt to a third party – informs the

    third party that the debt exists or provides information about the details of the debt – then




                                              6
 Case 2:21-cv-10954-MCA-JBC Document 1 Filed 05/07/21 Page 7 of 8 PageID: 7




        the debtor may well be harmed by the spread of this information.” Brown v. Van Ru

        Credit Corp., 804 F.3d 740, 743 (6th Cir. 2015).

    50. Communications from debt collectors to mail houses are not exempt from the provisions

        of § 1692c(b) and are “in connection with” the collection of a debt. See Hunstein v.

        Preferred Collection & Mgmt. Servs., 2021 WL 1556069 (11th Cir. April 21, 2021)

    51. Radius violated 15 U.S.C. § 1692f by using unfair means in connection with the

        collection a debt, to wit, knowingly disclosing sensitive medical and personal information

        about Plaintiff and his son to third parties not expressly authorized under the FDCPA.

    52. Plaintiff suffered actual damages as a result of Radius’s unlawful conduct including but

        not limited to humiliation, anger, frustration, and embarrassment.

    53. Radius is liable to the Plaintiff for statutory and actual damages pursuant to 15 U.S.C. §

        1692k for their violations of the FDCPA described above.



    WHEREFORE, the Court should enter judgment in favor of Plaintiff and against the

Defendant for:

                  (1)     Statutory damages;

                  (2)     Actual damages;

                  (3)     Attorneys’ fees, litigation expenses and costs of suit; and

                  (4)     Such other and further relief as the Court deems proper.


                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests a

trial by jury on all issues so triable.




                                                  7
 Case 2:21-cv-10954-MCA-JBC Document 1 Filed 05/07/21 Page 8 of 8 PageID: 8




Dated: Floral Park, New York
       May 7, 2021

                                     /s/ Ryan Gentile
                               By:_____________________________
                                       Ryan Gentile, Esq.
                                       Attorney for Plaintiff
                                       110 Jericho Turnpike – Suite 100
                                       Floral Park, NY 11001
                                       Tel: (201) 873-7675
                                       Fax: (516) 305-5566
                                       rlg@lawgmf.com




                                         8
